NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                      STATE OF ARIZONA, Petitioner,

                                        v.

                         ALEX OSUNA, Respondent.

                         No. 1 CA-CR 16-0322 PRPC
                              FILED 1-25-2018


      Petition for Review from the Superior Court in Yuma County
                         No. S1400CR200901226
             The Honorable Lisa W. Bleich, Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Yuma County Attorney’s Office, Yuma
By Charles V.S. Platt
Counsel for Petitioner

Sharmila Roy Attorney at Law, Laveen
By Sharmila Roy
Counsel for Respondent
                              STATE v. OSUNA
                             Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop, Judge Jennifer B. Campbell, and
Judge Paul J. McMurdie delivered the decision of the Court.



PER CURIAM:

¶1              Petitioner the State of Arizona seeks review of the superior
court’s order granting respondent Alex Osuna’s petition for post-conviction
relief, filed pursuant to Arizona Rule of Criminal Procedure 32.1.

¶2            Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
See State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is a petitioner’s
burden to show the superior court abused its discretion in ruling on the
petition for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1
(App. 2011).

¶3             We have reviewed the record in this matter, the superior
court’s order granting the petition for post-conviction relief, and the
petition for review. Petitioner has not established an abuse of discretion.

¶4            Accordingly, we grant review but deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         2